Exhibit 10.4

 

FORM OF GUARANTY

 

GUARANTY, dated as of February __, 2015, made by the undersigned (together with
each other Person that executes a joinder agreement and becomes a "Guarantor"
hereunder each a "Guarantor", and collectively, the "Guarantors"), in favor of
the "Buyers" (as defined below) party to the Securities Purchase Agreement
referenced below.

 

WITNESSETH:

 

WHEREAS, Enerpulse Technologies, Inc., a Nevada corporation (the "Company"), and
each party listed as a "Buyer" on the Schedule of Buyers attached to the
Securities Purchase Agreement (together with their respective successors and
assigns, each a "Buyer", and collectively, the "Buyers") are parties to that
certain Securities Purchase Agreement, dated as of February [__], 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Securities Purchase Agreement"), pursuant to which, among other things, the
Buyers shall purchase from the Company certain senior secured convertible
"Notes" (as defined in the Securities Purchase Agreement) (collectively, the
"Notes");

 

WHEREAS, the Buyers have requested, and the Guarantors have agreed, that the
Guarantors shall execute and deliver to the Buyers, a guaranty guaranteeing all
of the obligations of the Company under the Securities Purchase Agreement, the
Notes (as defined in the Securities Purchase Agreement) and the Security
Documents (as defined in the Securities Purchase Agreement) (collectively, the
"Guaranteed Transaction Documents");

 

WHEREAS, pursuant to a Pledge and Security Agreement, dated as of the date
hereof (the "Security Agreement"), the Company and the Guarantors have granted
to AIGH Investment Partners, LLC, as collateral agent for the Buyers (in such
capacity, the "Collateral Agent"), a security interest in and lien on their
assets to secure their respective obligations under this Guaranty, the
Securities Purchase Agreement, the Notes and the other Guaranteed Transaction
Documents; and

 

WHEREAS, each Guarantor has determined that the execution, delivery and
performance of this Guaranty directly benefits, and is in the best interest of,
such Guarantor.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
for other consideration, the sufficiency of which is hereby acknowledged, each
Guarantor hereby agrees with each Buyer as follows:

 

SECTION 1. Definitions. Reference is hereby made to the Securities Purchase
Agreement and the Notes for a statement of the terms thereof. All terms used in
this Guaranty, which are defined in the Securities Purchase Agreement or the
Notes and not otherwise defined herein, shall have the same meanings herein as
set forth therein.

 

- 1 -

 

 

SECTION 2. Guaranty. The Guarantors, jointly and severally, hereby
unconditionally and irrevocably, guaranty (a) the punctual payment, as and when
due and payable, by stated maturity or otherwise, of all obligations and any
other amounts now or hereafter owing by the Company in respect of the Securities
Purchase Agreement, the Notes and the other Guaranteed Transaction Documents,
including, without limitation, all interest that accrues after the commencement
of any proceeding commenced by or against any the Company or any Guarantor under
any provision of the Bankruptcy Code (Chapter 11 of Title 11 of the United
States Code) or under any other bankruptcy or insolvency law, assignments for
the benefit of creditors, formal or informal moratoria, compositions, or
extensions generally with creditors, or proceedings seeking reorganization,
arrangement, or other similar relief (an "Insolvency Proceeding"), whether or
not the payment of such interest is unenforceable or is not allowable due to the
existence of such Insolvency Proceeding, and all fees, commissions, expense
reimbursements, indemnifications and all other amounts due or to become due
under any of the Guaranteed Transaction Documents, and any and all expenses
(including reasonable counsel fees and expenses) reasonably incurred by the
Buyers or the Collateral Agent in enforcing any rights under this Guaranty (such
obligations, to the extent not paid by the Company, being the "Guaranteed
Obligations") and (b) the punctual and faithful performance, keeping, observance
and fulfillment by the Company of all of the agreements, conditions, covenants
and obligations of the Company contained in the Securities Purchase Agreement,
the Notes and the other Guaranteed Transaction Documents. Without limiting the
generality of the foregoing, each Guarantor's liability hereunder shall extend
to all amounts that constitute part of the Guaranteed Obligations and would be
owed by the Company to the Buyers under the Securities Purchase Agreement and
the Notes but for the fact that they are unenforceable or not allowable due to
the existence of an Insolvency Proceeding involving any Guarantor or the Company
(each, a "Transaction Party").

 

SECTION 3. Guaranty Absolute; Continuing Guaranty; Assignments.

 

(a)          The Guarantors, jointly and severally, guaranty that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Guaranteed
Transaction Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Buyers with respect thereto. The obligations of each Guarantor
under this Guaranty are independent of the Guaranteed Obligations, and a
separate action or actions may be brought and prosecuted against any Guarantor
to enforce such obligations, irrespective of whether any action is brought
against any Transaction Party or whether any Transaction Party is joined in any
such action or actions. The liability of any Guarantor under this Guaranty shall
be irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives, to the extent permitted by law, any defenses it may
now or hereafter have in any way relating to, any or all of the following:

 

(i)          any lack of validity or enforceability of any Guaranteed
Transaction Document or any agreement or instrument relating thereto;

 

(ii)         any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other amendment
or waiver of or any consent to departure from any Guaranteed Transaction
Document, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to any Transaction
Party or otherwise, in each case, in accordance with the respective terms
thereof;

 

- 2 -

 

 

(iii)        any taking, exchange, release or non-perfection of any collateral
with respect to the Guaranteed Obligations, or any taking, release or amendment
or waiver of or consent to departure from any other guaranty, for all or any of
the Guaranteed Obligations; or

 

(iv)        any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Transaction
Party.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Buyer or any other Person upon the
insolvency, bankruptcy or reorganization of any Transaction Party or otherwise,
all as though such payment had not been made.

 

(b)          This Guaranty is a continuing guaranty and shall (i) remain in full
force and effect until the complete conversion of all of the Company's
obligations under the Notes to equity securities of the Company and/or payment
in full in cash of all obligations under the Notes (together with any matured
indemnification obligations as of the date of such conversion and/or payment,
but excluding any inchoate or unmatured contingent indemnification obligations)
and payment of all other amounts payable under this Guaranty (excluding any
inchoate or unmatured contingent indemnification obligations) and (ii) be
binding upon each Guarantor and its respective successors and assigns. This
Guaranty shall inure to the benefit of and be enforceable by the Buyers and
their respective successors, and permitted pledgees, transferees and assigns.
Without limiting the generality of the foregoing sentence, any Buyer may pledge,
assign or otherwise transfer all or any portion of its rights and obligations
under and subject to the terms of any Guaranteed Transaction Document to any
other Person as and to the extent and in the manner each Note is subject to
pledge, assignment and transfer pursuant to the terms of each such Note, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Buyer herein or otherwise, in each case as provided in
the Securities Purchase Agreement or such Guaranteed Transaction Document.
Notwithstanding the foregoing and for the avoidance of doubt, this Guaranty will
expire and each Guarantor will be released from its obligation hereunder upon
the complete conversion of all of the Company's obligations under the Notes to
equity securities of the Company and/or payment in full in cash of all
obligations under the Notes (together with any matured indemnification
obligations as of the date of such conversion and/or payment, but excluding any
inchoate or unmatured contingent indemnification obligations) and payment of all
other amounts payable under this Guaranty (excluding any inchoate or unmatured
contingent indemnification obligations).

 

SECTION 4. Waivers. To the extent permitted by applicable law, each Guarantor
hereby waives promptness, diligence, notice of acceptance and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that the Buyers or the Collateral Agent exhaust any right or take
any action against any Transaction Party or any other Person or any Collateral
(as defined in the Security Agreement). Each Guarantor acknowledges that it will
receive direct and indirect benefits from the financing arrangements
contemplated herein and that the waiver set forth in this Section 4 is knowingly
made in contemplation of such benefits. The Guarantors hereby waive any right to
revoke this Guaranty, and acknowledge that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

 

- 3 -

 

 

SECTION 5. Subrogation. No Guarantor may exercise any rights that it may now or
hereafter acquire against any Transaction Party or any other guarantor that
arise from the existence, payment, performance or enforcement of any Guarantor's
obligations under this Guaranty, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Buyers or the Collateral
Agent against any Transaction Party or any other guarantor or any Collateral (as
defined in the Security Agreement), whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from any Transaction Party or any other
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security solely on account of such claim, remedy or
right, unless and until the complete conversion of all of the Company's
obligations under the Notes to equity securities of the Company and/or payment
in full in cash of all obligations under the Notes (together with any matured
indemnification obligations as of the date of such conversion and/or payment,
but excluding any inchoate or unmatured contingent indemnification obligations)
and payment of all other amounts payable under this Guaranty (excluding any
inchoate or unmatured contingent indemnification obligations). If any amount
shall be paid to a Guarantor in violation of the immediately preceding sentence
at any time prior to the later of the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, such amount shall
be held in trust for the benefit of the Buyers and shall forthwith be paid
ratably to the Buyers to be credited and applied to the Guaranteed Obligations
and all other amounts payable under this Guaranty, whether matured or unmatured,
in accordance with the terms of the Guaranteed Transaction Documents, or to be
held as collateral for any Guaranteed Obligations or other amounts payable under
this Guaranty thereafter arising. If (a) any Guarantor shall make payment to the
Buyers of all or any part of the Guaranteed Obligations, and (b) the Buyers
receive the complete conversion of all of the Company's obligations under the
Notes to equity securities of the Company and/or payment in full in cash of all
obligations under the Notes (together with any matured indemnification
obligations as of the date of such conversion and/or payment, but excluding any
inchoate or unmatured contingent indemnification obligations) and payment of all
other amounts payable under this Guaranty (excluding any inchoate or unmatured
contingent indemnification obligations), the Buyers will, at such Guarantor's
request and expense, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Guaranteed Obligations resulting from such payment by such Guarantor.

 

SECTION 6. Representations, Warranties and Covenants.

 

(a)          Each Guarantor hereby represents and warrants as of the date first
written above as follows:

 

(i)          Each Guarantor (A) is a corporation, limited liability company or
limited partnership duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization as set forth on the signature
pages hereto, (B) has all requisite corporate, limited liability company or
limited partnership power and authority to conduct its business as now conducted
and as presently contemplated and to execute and deliver this Guaranty and each
other Guaranteed Transaction Document to which the Guarantor is a party, and to
consummate the transactions contemplated hereby and thereby and (C) is duly
qualified to do business and is in good standing in each jurisdiction in which
the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary except where the
failure to be so qualified would not result in a Material Adverse Effect.

 

- 4 -

 

 

(ii)         The execution, delivery and performance by each Guarantor of this
Guaranty and each other Guaranteed Transaction Document to which such Guarantor
is a party (A) have been duly authorized by all necessary corporate, limited
liability company or limited partnership action, (B) do not and will not
contravene its charter or by-laws, its limited liability company or operating
agreement or its certificate of partnership or partnership agreement, as
applicable, or, in any material respect, any applicable law or any contractual
restriction binding on the Guarantor or its properties do not and will not
result in or require the creation of any lien (other than pursuant to any
Guaranteed Transaction Document) upon or with respect to any of its properties,
and (C) do not and will not result in any material default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal of any material
permit, license, authorization or approval applicable to it or its operations or
any of its properties.

 

(iii)        No authorization or approval or other action by, and no notice to
or filing with, any governmental authority is required in connection with the
due execution, delivery and performance by the Guarantor of this Guaranty or any
of the other Guaranteed Transaction Documents to which the Guarantor is a party
(other than expressly provided for in any of the Guaranteed Transaction
Documents) except those with have been obtained or made or those which the
failure to obtain or make could not reasonably be expected to have a Material
Adverse Effect.

 

(iv)        Each of this Guaranty and the other Guaranteed Transaction Documents
to which the Guarantor is or will be a party, when delivered, will be, a legal,
valid and binding obligation of the Guarantor, enforceable against the Guarantor
in accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, suretyship or
other similar laws and equitable principles (regardless of whether enforcement
is sought in equity or at law).

 

(v)         There is no pending or, to the best knowledge of the Guarantor,
threatened action, suit or proceeding against the Guarantor or to which any of
the properties of the Guarantor is subject, before any court or other
governmental authority or any arbitrator that (A) if adversely determined, could
reasonably be expected to have a Material Adverse Effect or (B) relates to this
Guaranty or any of the other Guaranteed Transaction Documents to which the
Guarantor is a party or any transaction contemplated hereby or thereby.

 

(vi)        The Guarantor (A) has read and understands the terms and conditions
of the Securities Purchase Agreement, the Notes and the other Guaranteed
Transaction Documents, and (B) now has and will continue to have independent
means of obtaining information concerning the affairs, financial condition and
business of the Company and the other Transaction Parties, and has no need of,
or right to obtain from the Collateral Agent or any Buyer, any credit or other
information concerning the affairs, financial condition or business of the
Company or the other Transaction Parties that may come under the control of the
Collateral Agent or any Buyer.

 

- 5 -

 

 

(b)          The Guarantor covenants and agrees that until the complete
conversion of all of the Company's obligations under the Notes to equity
securities of the Company and/or payment in full in cash of all obligations
under the Notes (together with any matured indemnification obligations as of the
date of such conversion and/or payment, but excluding any inchoate or unmatured
contingent indemnification obligations) and payment of all other amounts payable
under this Guaranty (excluding any inchoate or unmatured contingent
indemnification obligations), it will comply with each of the covenants (except
to the extent applicable only to a public company) which are set forth in
Section 4 of the Securities Purchase Agreement which are expressly applicable to
it as if the Guarantor were a party thereto.

 

SECTION 7. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, the Collateral Agent and any Buyer may, and is hereby
authorized to, at any time and from time to time, without notice to the
Guarantors (any such notice being expressly waived by each Guarantor) and to the
fullest extent permitted by law, set-off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by any Buyer to or for the credit or the account
of any Guarantor against any and all obligations of the Guarantors now or
hereafter existing under this Guaranty or any other Guaranteed Transaction
Document, irrespective of whether or not Collateral Agent or any Buyer shall
have made any demand under this Guaranty or any other Guaranteed Transaction
Document and although such obligations may be contingent or unmatured.
Collateral Agent and each Buyer agrees to notify the relevant Guarantor promptly
after any such set-off and application made by such Buyer, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Collateral Agent or any Buyer under this
Section 7 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Collateral Agent or such Buyer
may have under this Guaranty or any other Guaranteed Transaction Document in law
or otherwise.

 

SECTION 8. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by overnight mail or by
certified mail, postage prepaid and return receipt requested), telecopied or
delivered, if to any Guarantor, to the address for such Guarantor set forth on
the signature page hereto, or if to any Buyer, to it at its respective address
set forth in the Securities Purchase Agreement; or as to any Person at such
other address as shall be designated by such Person in a written notice to such
other Person complying as to delivery with the terms of this Section 8. All such
notices and other communications shall be effective (i) if mailed (by certified
mail, postage prepaid and return receipt requested), when received or three
Business Days after deposited in the mails, whichever occurs first; (ii) if
telecopied, when transmitted and confirmation is received, provided same is on a
Business Day and, if not, on the next Business Day; or (iii) if delivered by
hand, upon delivery, provided same is on a Business Day and, if not, on the next
Business Day. Upon receipt or delivery by any Guarantor of any notice in
accordance with the terms of this Guaranty unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within two (2) Business Days after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to the Collateral Agent and the Buyers
contemporaneously with delivery of such notice, and in the absence of any such
indication, the Collateral Agent and any Buyer shall be allowed to presume that
all matters relating to such notice do not constitute material, nonpublic
information relating to the Company or its Subsidiaries.

 

- 6 -

 

 

SECTION 9. CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER GUARANTEED
TRANSACTION DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN
THE COUNTY OF NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF THE PARTIES TO SERVICE OF PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
EACH GUARANTOR IN ANY OTHER JURISDICTION. EACH PARTY HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT
ANY PARTY HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, EACH PARTY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY AND THE OTHER GUARANTEED
TRANSACTION DOCUMENTS.

 

SECTION 10. WAIVER OF JURY TRIAL, ETC. EACH PARTY HEREBY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS
UNDER THIS GUARANTY OR THE OTHER GUARANTEED TRANSACTION DOCUMENTS, OR UNDER ANY
AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR
WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR
ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH THIS
GUARANTY OR THE OTHER GUARANTEED TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH
ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY. EACH PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY SUCH PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY PARTY WOULD
NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE
FOREGOING WAIVERS. EACH PARTY HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THE OTHER GUARANTEED
TRANSACTION DOCUMENTS (AS DEFINED IN THE SECURITIES PURCHASE AGREEMENT).

 

- 7 -

 

 

SECTION 11. Taxes.

 

(a)          All payments made by any Guarantor hereunder or under any other
Guaranteed Transaction Document shall be made in accordance with the terms of
the respective Guaranteed Transaction Document and shall be made without
set-off, counterclaim, deduction or other defense.

 

SECTION 12. Miscellaneous.

 

(a)          Each Guarantor will make each payment hereunder in lawful money of
the United States of America and in immediately available funds to each Buyer,
at such address specified by such Buyer from time to time by notice to the
Guarantors.

 

(b)          No amendment or waiver of any provision of this Guaranty and no
consent to any departure by any Guarantor therefrom shall in any event be
effective unless the same shall be in writing and signed by each Guarantor and
each Buyer, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

(c)          No failure on the part of the Collateral Agent or any Buyer to
exercise, and no delay in exercising, any right hereunder or under any other
Guaranteed Transaction Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any right hereunder or under any Guaranteed
Transaction Document preclude any other or further exercise thereof or the
exercise of any other right. The rights and remedies of the Collateral Agent and
the Buyers provided herein and in the other Guaranteed Transaction Documents are
cumulative and are in addition to, and not exclusive of, any rights or remedies
provided by law. The rights of the Collateral Agent and the Buyers under any
Guaranteed Transaction Document against any party thereto are not conditional or
contingent on any attempt by the Collateral Agent or any Buyer to exercise any
of their respective rights under any other Guaranteed Transaction Document
against such party or against any other Person.

 

(d)          Any provision of this Guaranty that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
portions hereof or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

(e)          This Guaranty shall (i) be binding on each Guarantor and its
respective successors and assigns, and (ii) inure, together with all rights and
remedies of the Collateral Agent and the Buyers hereunder, to the benefit of the
Collateral Agent and the Buyers and their respective successors, transferees and
assigns. Without limiting the generality of clause (ii) of the immediately
preceding sentence, the Collateral Agent and any Buyer may assign or otherwise
transfer its rights and obligations under the Securities Purchase Agreement or
any other Guaranteed Transaction Document to any other Person in accordance with
the terms thereof, and such other Person shall thereupon become vested with all
of the benefits in respect thereof granted to the Collateral Agent or such
Buyer, as the case may be, herein or otherwise. None of the rights or
obligations of any Guarantor hereunder may be assigned or otherwise transferred
without the prior written consent of each Buyer.

 

- 8 -

 

 

(f)           This Guaranty reflects the entire understanding of the transaction
contemplated hereby and shall not be contradicted or qualified by any other
agreement, oral or written, entered into before the date hereof.

 

(g)          Section headings herein are included for convenience of reference
only and shall not constitute a part of this Agreement for any other purpose.

 

(h)          This Guaranty may be executed by each party hereto on a separate
counterpart, each of which when so executed and delivered shall be an original,
but all of which together shall constitute one agreement. Delivery of an
executed counterpart by facsimile or other method of electronic transmission
shall be equally effective as delivery of an original executed counterpart.

 

(i)           THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 9 -

 

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed by
its respective duly authorized officer, as of the date first above written.

 

  ENERPULSE, INC., a Delaware Corporation       By:     Name:   Title:

 

  Address for Notices:       c/o Enerpulse Technologies, Inc.   2451 Alamo Ave.
NE,   Albuquerque, New Mexico 87106   Facsimile: (505) 213-0013   Attention:
Bryan Templeton,     Chief Financial Officer   Facsimile: (505) 213-0013

 

Guaranty

 

 

 